766 N.W.2d 824 (2009)
ESTATE OF Connor TYSZKA, by his Conservator, Jacqueline TYSZKA, Plaintiff-Appellant,
v.
WOMEN TO WOMEN HEALTH CENTER, P.C., and Anne Marie McCarren, M.D., Defendants-Appellees.
Docket No. 137989. COA No. 281166.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.